

 SJ 1 ENR: Approving the location of a memorial to commemorate and honor the members of the Armed Forces who served on active duty in support of Operation Desert Storm or Operation Desert Shield.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. J. RES. 1IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONApproving the location of a memorial to commemorate and honor the members of the Armed Forces who
			 served on active duty in support of Operation Desert Storm or Operation
 Desert Shield.Whereas section 8908(b)(1) of title 40, United States Code, provides that the location of a commemorative work in Area I, as depicted on the map entitled Commemorative Areas Washington, DC and Environs, numbered 869/86501 B, and dated June 24, 2003, shall be deemed to be authorized only if a recommendation for the location is approved by law not later than 150 calendar days after the date on which Congress is notified of the recommendation;Whereas section 3093 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (40 U.S.C. 8903 note; Public Law 113–291) authorized the National Desert Storm Memorial Association to establish a memorial on Federal land in the District of Columbia, to honor the members of the Armed Forces who served on active duty in support of Operation Desert Storm or Operation Desert Shield; andWhereas the Secretary of the Interior has notified Congress of the determination of the Secretary of the Interior that the memorial should be located in Area I: Now, therefore, be itThat the location of a commemorative work to commemorate and honor the members of the Armed Forces who served on active duty in support of Operation Desert Storm or Operation Desert Shield authorized by section 3093 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (40 U.S.C. 8903 note; Public Law 113–291), within Area I, as depicted on the map entitled Commemorative Areas Washington, DC and Environs, numbered 869/86501 B, and dated June 24, 2003, is approved.Speaker of the House of RepresentativesVice President of the United States and President of the Senate